DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1, 3-10, 12-16, and 18-20 remain pending.
(b) Claims 2, 11, and 17 have been canceled by the Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 06/01/2021. The Applicant’s claims 1, 3-10, 12-16, and 18-20 remain pending. The Applicant amends claims 1, 10, and 16. The Applicant cancels claim 2, 11, and 17.

Response to Arguments
Applicant’s arguments filed on 06/01/2021, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On page 10 of the Arguments/Remarks, the Applicant asserts the cited references do not disclose the limitations of independent claim 1 in so far as it recites, in part, ‘”…detecting a situational context of the vehicle during each of the monitored one 
The Examiner respectfully disagrees. The Examiner finds Breed teaches comparing temperature (i.e., comparing a current value to a baseline value) of the user to determine if the user is awake and responsive (Breed, Paragraphs 0092-0093, 0100, 0149-0150, and 0175). Moreover, Breed teaches comparing air samples and vehicle position in a roadway (i.e., comparing a current value to a baseline value) to determine if the driver is inebriated (Breed, Paragraphs 0092-0093, 0100, 0149-0150, and 0175). These two examples provided by Breed are detecting situational contexts such as a sleeper driver or inebriated driver (Breed, Paragraphs 0092-0093, 0100, 0149-0150, and 0175).
Breed, however, does not specifically teach detecting or comparing one or more emotional characteristics. The Examiner provides Decke to teach the missing limitations. Decke teaches monitoring one or more emotional characteristics of a driver within a vehicle (Decke, Paragraphs 0003-0007). Moreover, Decke teaches that based on a detected emotional characteristic above a threshold (e.g., stress or fear) having the vehicle try and reduce the driver’s emotional state (e.g., deploy pleasant lights and/or 
On page 11 of the Arguments/Remarks, the Applicant asserts “Decke fail[s] to teach the determination of a difference between a current emotional characteristic of a user and a baseline emotional characteristics for the user, Decke also fails to teach the determination of the difference exceeding a threshold value.”
The Examiner respectfully disagrees. The Examiner finds Breed in combination with Decke teaches the above assertions. Breed, as noted above, teaches comparing temperature (i.e., comparing a current value to a baseline value) of the user to determine if the user is awake and responsive (Breed, Paragraphs 0092-0093, 0100, 0149-0150, and 0175). Moreover, Breed teaches comparing air samples and vehicle position in a roadway (i.e., a current value to a baseline value) to determine if the driver is inebriated (Breed, Paragraphs 0092-0093, 0100, 0149-0150, and 0175). Decke teaches monitoring one or more emotional characteristics of a driver within a vehicle (Decke, Paragraphs 0003-0007). Moreover, Decke teaches that based on a detected emotional characteristic above a threshold (e.g., stress or fear) having the vehicle try and reduce the driver’s emotional state (e.g., deploy pleasant lights and/or play pleasant music) to below the threshold (e.g., calm down the driver) (Decke, Paragraphs 0003-0007). Decke also teaches based on the driver’s emotional state (e.g., increased stress or fear) altering the operation of the vehicle, such as taking a higher level of 
As a result, the Examiner finds Breed in combination with Decke teach the determination of a difference between a current emotional characteristic of a user and a baseline emotional characteristics for the user and a determination of the difference exceeding a threshold value.
On page 12 of the Arguments/Remarks, the Applicant asserts “Decke does not disclose determining a difference between current measurements of physical and physiological parameters and baseline measurements of physical and physiological parameters, nor does Decke disclose determining that such a difference exceeds a threshold value. Furthermore, Decke does not disclose determining a situational context of a vehicle during measurements of physical and physiological parameters.”
The Examiner respectfully disagrees. The Examiner finds Breed in combination with Decke teaches the above assertions. 
The Examiner finds Breed teaches comparing temperature (i.e., comparing a current value to a baseline value) of the user to determine if the user is awake and responsive, wherein the user is not awake and responsive should the value be above a threshold value (Breed, Paragraphs 0092-0093, 0100, 0149-0150, and 0175). Moreover, Breed teaches comparing air samples and vehicle position in a roadway (i.e., comparing a current value to a baseline value) to determine if the driver is inebriated, wherein a driver is deemed intoxicated when the current value is above a threshold value (Breed, Paragraphs 0092-0093, 0100, 0149-0150, and 0175). These two 
Breed, however, does not specifically teach detecting or comparing one or more emotional characteristics. The Examiner provides Decke to teach the missing limitations. Decke teaches monitoring one or more emotional characteristics of a driver within a vehicle (Decke, Paragraphs 0003-0007). Moreover, Decke teaches that based on a detected emotional characteristic above a threshold (e.g., stress or fear) having the vehicle try and reduce the driver’s emotional state (e.g., deploy pleasant lights and/or play pleasant music) to below the threshold (e.g., calm down the driver) (Decke, Paragraphs 0003-0007). Decke also teaches based on the driver’s emotional state (e.g., increased stress or fear) altering the operation of the vehicle, such as taking a higher level of autonomous control over the vehicle by activating transverse and/or longitudinal guidance of the vehicle (Decke, Paragraph 0023).
As a result, the Examiner finds Breed, in combination with Decke, teaches determining a difference between current measurements of physical and physiological parameters and baseline measurements of physical and physiological parameters; determining that such a difference exceeds a threshold value; and determining a situational context of a vehicle during measurements of physical and physiological parameters.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breed U.S. P.G. Publication 2014/0276090 (hereinafter, Breed), in view of Decke et al. DE102015200775A1 (hereinafter, Decke). 
Regarding Claim 1, Breed teaches a computer-implemented method for controlling a vehicle (vehicle to control itself (i.e., autonomous), Breed, Paragraph 0100), the method comprising: 
-monitoring one or more … characteristics of one or more users within the vehicle, (monitoring one or more characteristics of a user within the vehicle (e.g., heart rate, eye movement, temperature of the user), Breed, Paragraphs 0093, 0149-0150, and 0175); …
-detecting a situational context of the vehicle during each of the monitored one or more … characteristics of the one or more users (comparing temperature of the user to determine if the user is awake and responsive or compare air samples and vehicle position in a roadway to determine if the driver is inebriated [Wingdings font/0xE0] these are detecting situational contexts such as a sleeper driver or inebriated driver), Breed, Paragraphs 0092-0093, 0100, 0149-0150, and 0175); 
-comparing each of the one or more … characteristics of the one or more users, together with a detected situational context of the vehicle, with one or more previously detected corresponding baseline … characteristics of the one or more users under a similar situational context (compare values from the sensors to a baseline (i.e., predetermined value) to determine if the driver is capable of operating the vehicle (e.g., compare temperature of the user to determine if the user is awake and response to driver or compare air samples and vehicle position in a roadway to determine if the driver is inebriated [Wingdings font/0xE0] these are detected situational contexts), Breed, Paragraphs 0092-0093, 0100, 0149-0150, and 0175); 
-determining, based on the comparison, that a difference between each of the one or more … characteristics and the one or more previously detected corresponding baseline … characteristics of the one or more users exceeds a threshold value for the detected situational context (compare values from the sensors to a baseline (i.e., predetermined value) to determine if the driver is capable of operating the vehicle (e.g., compare temperature of the user to determine if the user is awake and response to driver or compare air samples and vehicle position in a roadway to determine if the driver is inebriated [Wingdings font/0xE0] these are detected situational contexts), Breed, Paragraphs 0066, 0092-0093, 0100, 0149-0150, and 0175); and …
Breed does not teach the method to include one or more emotional characteristics … wherein the one or more emotional characteristics comprise a stress level and a fear level [and] performing a controlling action that alters the operation of the vehicle, to restore the one or more emotional characteristics of the one or more users to a baseline value, wherein a controlling action comprises any one or more of the following actions: taking a higher level of autonomous control over the vehicle; varying speed and handling of the vehicle in order to bring the one or more characteristics of the one or more users back to the corresponding baseline emotional characteristics of the one or more users; and overriding the one or more emotional characteristics of the one or more users in order to avoid an accident. 
Decke teaches monitoring one or more emotional characteristics of a driver within a vehicle (Decke, Paragraphs 0003-0007). Moreover, Decke teaches that based on a detected emotional characteristic above a threshold (e.g., stress or fear) having the vehicle try and reduce the driver’s emotional state (e.g., deploy pleasant lights and/or play pleasant music) to below the threshold (e.g., calm down the driver) (Decke, Paragraphs 0003-0007). Decke also teaches based on the driver’s emotional state (e.g., increased stress or fear) altering the operation of the vehicle, such as taking a higher level of autonomous control over the vehicle by activating transverse and/or longitudinal guidance of the vehicle (Decke, Paragraph 0023).

It would have been obvious because measuring and trying to reduce a driver’s emotional state which is above a threshold level ensure that the driver is operating the vehicle as safely as possible (i.e., the driver is fully alert and in the right mindset to operate the vehicle) (Decke, Paragraph 0003).
Regarding Claim 3, Breed, as modified, teaches the computer-implemented method of claim 1, further comprising: providing an alert to the one or more users that communicates the controlling action to be performed, wherein the alert comprises at least one of the following: audio feedback and visual feedback (notifying the driver that they have lost the ability to continue to control the vehicle as required, alert can be audio and/or visual feeback (e.g., warning light), Breed, Paragraphs 0066, 0099, and 0215).
Regarding Claim 4, Breed, as modified, teaches the computer-implemented method of claim 3, further comprising: P201800871US01Page 32 of 38requesting that the one or more users confirm the controlling action to be performed, prior to performing the action (vehicle asks for a confirmation before performing an action, Breed, Paragraph 0232)
Regarding Claim 5, Breed, as modified, teaches the computer-implemented method of claim 1, further comprising: obtaining the one or more emotional characteristics of the one or more users within the vehicle by at least one of the following: video cameras, internet of things (IoT) devices, IoT sensors, personal computing devices of the one or more users, personal medical devices of the one or more users, or biometric data collection devices (sensors include cameras and biometric data collection devices, Breed, Paragraphs 0100 and 0131).
Regarding Claim 6, Breed, as modified, teaches the computer-implemented method of claim 1, further comprising: building a data profile for each user of the one or more users based on the monitored one or more emotional characteristics; and dynamically updating the data profile for each user of the one or more users (learning, recording, and updating characteristics to generate a driver profile, Breed, Paragraphs 0199 and 0203).
Regarding Claim 7, Breed, as modified, teaches the computer-implemented method of claim 6, further comprising: 
-identifying the one or more users within the vehicle (identify the user of the vehicle, Breed, Paragraphs 0131); 
-receiving the data profile for the identified one or more users within the vehicle, wherein the data profile comprises one or more preferences specific to the one or more users (storing and using (i.e., receiving) characteristics of a driver profile, Breed, Paragraphs 0199 and 0203); and 
-performing one or more controlling actions, that alters the operation of the vehicle, based on the data profile for the identified one or more users within the vehicle (performing actions (e.g., vehicle takes over based on driver not being capable of driving (i.e., avoid an accident), this can include a variety of actions such as pulling over or changing lanes) based on the identified driver and driver status, Breed, Paragraphs 0066, 0100, and 0149).
Regarding Claim 8, Breed, as modified, teaches the computer-implemented method of claim 7, further comprising: P201800871US01Page 33 of 38performing the one or more controlling actions, that alters the operation of the vehicle, in order to ensure the safety of the one or more users, even though the performed one or more controlling actions violate the data profile for the identified one or more users within the vehicle (vehicle takes over based on driver not being capable of driving (i.e., avoid an accident), this can include a variety of actions such as pulling over or changing lanes when the driver does not want to (e.g., eye movement may not violate profile for pulling over the vehicle but heart rate could be too low hence the emergency pull over), Breed, Paragraphs 0066 and 0100). 
Regarding Claim 9, Breed, as modified, teaches the computer-implemented method of claim 1, further comprising: receiving user feedback from the one or more users within the vehicle, in response to the controlling action performed; and incorporating the received user feedback into confidence level data, for the one or more emotional characteristics of the one or more users (vehicle tests via feedback from the users in the car to determine if the users can operate the vehicle (i.e., confidence level), Breed, Paragraphs 0099, 0124, 0136, and 0140-0141 and Figure 10)
Regarding Claim 10, Breed teaches a computer program product, comprising a tangible storage device having program code embodied therewith, the program code executable by a processor of a computer to perform a method for controlling a vehicle, (processor with memory running program code, Breed, Paragraph 0100 and Figure 4), the method comprising: 
-monitoring one or more … characteristics of one or more users within the vehicle (monitoring one or more characteristics of a user within the vehicle (e.g., heart rate, eye movement, temperature of the user), Breed, Paragraphs 0093, 0149-0150, and 0175); 
-detecting a situational context of the vehicle during each of the monitored one or more … characteristics of the one or more users (comparing temperature of the user to determine if the user is awake and responsive or compare air samples and vehicle position in a roadway to determine if the driver is inebriated [Wingdings font/0xE0] these are detecting situational contexts such as a sleeper driver or inebriated driver), Breed, Paragraphs 0092-0093, 0100, 0149-0150, and 0175); 
-comparing each of the one or more … characteristics of the one or more users, together with a detected situational context of the vehicle, with one or more previously detected corresponding baseline … characteristics of the one or more users under a similar situational context (compare values from the sensors to a baseline (i.e., predetermined value) to determine if the driver is capable of operating the vehicle (e.g., compare temperature of the user to determine if the user is awake and response to driver or compare air samples and vehicle position in a roadway to determine if the driver is inebriated [Wingdings font/0xE0] these are detected situational contexts), Breed, Paragraphs 0092-0093, 0100, 0149-0150, and 0175); 
-determining, based on the comparison, that a difference between each of the one or more … characteristics and the one or more previously detected corresponding baseline … characteristics of the one or more users exceeds a threshold value for the detected situational context (compare values from the sensors to a baseline (i.e., predetermined value) to determine if the driver is capable of operating the vehicle (e.g., compare temperature of the user to determine if the user is awake and response to driver or compare air samples and vehicle position in a roadway to determine if the driver is inebriated [Wingdings font/0xE0] these are detected situational contexts), Breed, Paragraphs 0066, 0092-0093, 0100, 0149-0150, and 0175); and…
Breed does not teach the product to include one or more emotional characteristics … wherein the one or more emotional characteristics comprise a stress level and a fear level [and] performing a controlling action that alters the operation of the vehicle, to restore the one or more emotional characteristics of the one or more users to a baseline value, wherein a controlling action comprises any one or more of the following actions: taking a higher level of autonomous control over the vehicle; varying speed and handling of the vehicle in order to bring the one or more characteristics of the one or more users back to the corresponding baseline emotional characteristics of the one or more users; and overriding the one or more emotional characteristics of the one or more users in order to avoid an accident. 
Decke teaches monitoring one or more emotional characteristics of a driver within a vehicle (Decke, Paragraphs 0003-0007). Moreover, Decke teaches that based (Decke, Paragraphs 0003-0007). Decke also teaches based on the driver’s emotional state (e.g., increased stress or fear) altering the operation of the vehicle, such as taking a higher level of autonomous control over the vehicle by activating transverse and/or longitudinal guidance of the vehicle (Decke, Paragraph 0023)
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the product of Breed to include one or more emotional characteristics … wherein the one or more emotional characteristics comprise a stress level and a fear level [and] performing a controlling action that alters the operation of the vehicle, to restore the one or more emotional characteristics of the one or more users to a baseline value, and controlling action taking a higher level of autonomous control over the vehicle as taught by Decke.
It would have been obvious because measuring and trying to reduce a driver’s emotional state which is above a threshold level ensure that the driver is operating the vehicle as safely as possible (i.e., the driver is fully alert and in the right mindset to operate the vehicle) (Decke, Paragraph 0003).
Regarding Claim 12
Regarding Claim 13, the applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 4.
Regarding Claim 14, the applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 5.
Regarding Claim 15, the applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 6.
Regarding Claim 16, Breed teaches a computer system for controlling a vehicle, comprising: one or more computer devices each having one or more processors and one or more tangible storage devices; and a program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors (processor with memory running program code, Breed, Paragraph 0100 and Figure 4), the program instructions comprising instructions for: 
-monitoring one or more … characteristics of one or more users within the vehicle (monitoring one or more characteristics of a user within the vehicle (e.g., heart rate, eye movement, temperature of the user), Breed, Paragraphs 0093, 0149-0150, and 0175); 
-detecting a situational context of the vehicle during each of the monitored one or more … characteristics of the one or more users (comparing temperature of the user to determine if the user is awake and responsive or compare air samples and vehicle position in a roadway to determine if the driver is inebriated [Wingdings font/0xE0] these are detecting situational contexts such as a sleeper driver or inebriated driver), Breed, Paragraphs 0092-0093, 0100, 0149-0150, and 0175); 
-comparing each of the one or more … characteristics of the one or more users, together with a detected situational context of the vehicle, with one or more previously detected corresponding baseline … characteristics of the one or more users under a similar situational context (compare values from the sensors to a baseline (i.e., predetermined value) to determine if the driver is capable of operating the vehicle (e.g., compare temperature of the user to determine if the user is awake and response to driver or compare air samples and vehicle position in a roadway to determine if the driver is inebriated [Wingdings font/0xE0] these are detected situational contexts), Breed, Paragraphs 0092-0093, 0100, 0149-0150, and 0175); 
-determining, based on the comparison, that a difference between each of the one or more … characteristics and the one or more previously detected corresponding baseline … characteristics of the one or more users exceeds a threshold value for the detected situational context (compare values from the sensors to a baseline (i.e., predetermined value) to determine if the driver is capable of operating the vehicle (e.g., compare temperature of the user to determine if the user is awake and response to driver or compare air samples and vehicle position in a roadway to determine if the driver is inebriated [Wingdings font/0xE0] these are detected situational contexts), Breed, Paragraphs 0066, 0092-0093, 0100, 0149-0150, and 0175); and …
Breed does not teach the system to include one or more emotional characteristics … wherein the one or more emotional characteristics comprise a stress level and a fear level [and] performing a controlling action that alters the operation of the vehicle, to restore the one or more emotional characteristics of the one or more users to a baseline value, wherein a controlling action comprises any one or more of the following actions: taking a higher level of autonomous control over the vehicle; varying speed and handling of the vehicle in order to bring the one or more characteristics of the one or more users back to the corresponding baseline emotional characteristics of the one or more users; and overriding the one or more emotional characteristics of the one or more users in order to avoid an accident. 
Decke teaches monitoring one or more emotional characteristics of a driver within a vehicle (Decke, Paragraphs 0003-0007). Moreover, Decke teaches that based on a detected emotional characteristic above a threshold (e.g., stress or fear) having the vehicle try and reduce the driver’s emotional state (e.g., deploy pleasant lights and/or play pleasant music) to below the threshold (e.g., calm down the driver) (Decke, Paragraphs 0003-0007). Decke also teaches based on the driver’s emotional state (e.g., increased stress or fear) altering the operation of the vehicle, such as taking a higher level of autonomous control over the vehicle by activating transverse and/or longitudinal guidance of the vehicle (Decke, Paragraph 0023)
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Breed to include one or more emotional characteristics … wherein the one or more emotional characteristics comprise a stress level and a fear level [and] performing a controlling action that alters the operation of the vehicle, to restore the one or more emotional characteristics of the one or more users to a baseline value, wherein a controlling action comprises any one 
It would have been obvious because measuring and trying to reduce a driver’s emotional state which is above a threshold level ensure that the driver is operating the vehicle as safely as possible (i.e., the driver is fully alert and in the right mindset to operate the vehicle) (Decke, Paragraph 0003).
Regarding Claim 18, the applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 3.
Regarding Claim 19, the applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 4.
Regarding Claim 20, the applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 5.

Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667